OPINION
{¶ 1} On June 21, 2004, Carl Wilson filed a motion for relief from judgment pursuant to Civ. R. 60(B) of the judgment of the trial court finding that he is a sexual predator. Wilson had previously appealed the trial court's predator designation on February 11, 2004. Wilson sought a stay of the appeal pending resolution of his pending Civ. R. 60(B) motion. The State sought to dismiss the appeal on July 12, 2004. On July 23, 2004, the court stayed the appeal and denied the State's motion. The trial court overruled the post-judgment Civ. R. 60(B) motion on August 5, 2004. Wilson did not appeal the August 5, 2004 determination. Wilson contends in his appellate brief that the trial court erred in overruling his Civ. R. 60(B) motion, but he did not appeal that August 5, 2004 determination, and we thus have no subject matter to consider that post-judgment ruling. Since Wilson raised no assignments relating to the original appeal of the predator designation, the judgment of the trial court must be Affirmed.
Fain, J., and Grady, J., concur.